Citation Nr: 0624368	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  04-00 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD), for the period 
December 20, 1994 to August 21, 2000.

2.  Entitlement to a rating in excess of 70 percent for PTSD 
since August 22, 2000.

3.  Entitlement to an effective date earlier than August 22, 
2000, for the grant of a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel
INTRODUCTION

The appellant had active military service from April 1952 to 
April 1972.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2003 RO rating decision that granted service 
connection for PTSD and assigned a 30 percent initial rating, 
effective December 20, 1994.  The appellant filed a Notice of 
Disagreement (NOD) in September 2003.

In November 2003, during the pendancy of the appeal, the RO 
issued a Decision Review Officer (DRO) decision and Statement 
of the Case (SOC) that increased the initial rating for PTSD 
to 50 percent and that also granted a higher rating of 70 
percent for PTSD, effective August 22, 2000.  The appellant's 
attorney filed a letter in January 2004 that the RO accepted 
as a substantive appeal in lieu of a VA Form 9 (Appeal to the 
Board of Veterans' Appeals).

As the PTSD claim involves a request for higher initial 
rating following the grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-
connected).  Also, although the RO granted a higher initial 
rating for PTSD, from December 20, 2004, and granted a rating 
of 70 percent for PTSD from August 22, 2000, higher initial 
and subsequent ratings for PTSD are available.  Given those 
facts, as well as the fact that a claimant is presumed to 
seek the maximum available benefit for a given disability, 
the claims for higher initial and subsequent ratings for PTSD 
(as reflected on the title page) remain viable on appeal.  
Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal also arises from an August 2004 rating decision 
in which the RO granted a TDIU, effective August 22, 2000.  
The appellant filed an NOD with the assigned effective date 
in January 2005, and the RO issued an SOC in October 2005.  
The appellant's attorney submitted a letter in November 2005 
that the RO accepted as a substantive appeal in lieu of a VA 
Form 9.

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Prior to December 8, 1998, the appellant's PTSD was 
manifested by social isolation, flashbacks, nightmares, 
irritability with outbursts of anger, exaggerated startle 
response, inability to concentrate, and auditory 
hallucinations at night; these symptoms are indicative of no 
more than a considerable social and industrial impairment, 
or, since November 7, 1996, no more than occupational and 
social impairment with reduced reliability and productivity.

3.  Since December 8, 1998, the appellant's PTSD has been 
manifested by nightmares two or three times per week, panic, 
inability to sleep, daily intrusive thoughts, exaggerated 
startle response, hypervigilance, auditory hallucinations, 
and suicide ideation, with resultant unemployability; these 
symptoms are indicative of no more than occupational and 
social impairment with deficiencies in most areas.

4.  Competent medical opinion dated December 8, 1998, states 
that the appellant is unable to sustain any social or work 
relations due to his PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 
percent for PTSD for the period from December 20, 1994 
through December 7, 1998 are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.20, 4.130, 4.132, Diagnostic Code 9411 (as in 
effect before and since November 7, 1996).

2.  With resolution of all reasonable doubt in the 
appellant's favor, the criteria for a rating of 70 percent 
for PTSD, from December 8, 2000, are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.20, 4.130, 4.132, Diagnostic Code 9411 
(2005).

3.  The criteria for a rating in excess of 70 percent for 
PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 
4.130, Diagnostic Code 9411 (2005).

4.  With resolution of all reasonable doubt in the 
appellant's favor, the criteria for a TDIU were met as of 
December 8, 1998.  38 U.S.C.A. § 5107, 5103, 5103A, 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.151, 3.157, 3.159, 3.303, 
3.340, 3.341, 3.400, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003). The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the claim in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate each of the claims on appeal has been 
accomplished.

In April 2004, the RO sent the appellant a notice letter that 
informed him that a claim for service connection for a 
disability must be supported by evidence showing an injury in 
military service or a disease that began in or was made worse 
during military service, a current physical or mental 
disability, and a relationship between the current disability 
and an injury, disease or event in military service.  The 
April 2004 letter also informed the appellant that a claim 
for increased rating for a service-connected disability must 
be supported by evidence showing that the condition had 
gotten worse.  Finally, the April 2004 letter informed the 
appellant that a claim for unemployability must be supported 
by evidence showing that the claimant is unable to secure and 
follow a substantially gainful occupation solely due to his 
service-connected disabilities.  Thereafter, the appellant 
and his representative were provided an opportunity to 
respond before the RO adjudicated the claim for a TDIU (as 
reflected in the August 2004 rating decision on appeal) and 
before the RO readjudicated the claim for service connection 
for PTSD (as reflected in the SSOC dated in December 2004).  
The Board therefore finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support his claims, and that he has been afforded ample 
opportunity to submit such information and evidence.

The Board notes that the issue of initial rating for PTSD 
arises from a claim for service connection for that 
disability that has been in adjudication since 1994, well 
prior to the enactment of the VCAA.  The RO sent the 
appellant a notice letter in February 2001, in response to a 
remand by the Board, that informed the appellant of the VCAA; 
however, the February 2001 letter did not inform the 
appellant of what evidence, if any, will be obtained by the 
claimant, and what evidence, if any, will be obtained by VA, 
and thus did not satisfy the requirements of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  However, this was cured by the April 
2004 notice letter, cited above, which informed the appellant 
that VA is responsible for getting relevant records held by 
any Federal agency (to include military, VA, and Social 
Security Agency records) and that VA would make reasonable 
efforts to get relevant records (such as private medical 
records, records from State or local governments, and 
employment records) held by a non-Federal entity.  Finally, 
the RO issued an updated notice letter in December 2005 that 
identified the evidence of record to that point in regard to 
the issues currently on appeal, including newly-received 
evidence, and asked the appellant to identify and provide the 
necessary releases for any medical providers from whom he 
wished VA to obtain additional evidence for consideration.  
The Board notes that the December 2005 letter specifically 
advised the appellant, "If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content of notice requirements have 
been met in this case.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matters now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant after the rating actions on appeal.  
However, the Board finds that the lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the appellant.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005) (rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and re-
adjudicated after notice was provided (as noted above, 
adequate notice on both issues was completed by the notice 
letter December 2005, after which the claims file was sent to 
the appellant's attorney for review before the case was 
forwarded to the Board for appellate consideration).  Neither 
in response to the documents cited above, nor at any other 
point during the pendency of this appeal, has the appellant 
informed the RO of the existence of any evidence-in addition 
to that noted below-that needs to be obtained prior to 
adjudication by the Board.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that in claims arising out 
of an initial claim for service connection, VA notice must 
include information regarding the effective date assigned; 
this was accomplished in the rating decision of July 2003 
(which granted service connection and assigned a 30 percent 
initial rating) and the DRO decision of November 2003 (which 
granted a higher initial rating of 50 percent).  In 
adjudicating this claim for higher initial rating, the Board 
has considered (as the RO considered) all time periods since 
the effective date of service connection, which would, by 
implication, involve a consideration of effective date for 
any higher rating granted.  (Parenthetically, the Board notes 
that the appellant has not even suggested that the assigned 
effective date of service connection is being challenged.)  
As indicated below, the Board is granting the claim for 
higher initial rating and for an earlier effective date for 
the assignment of a TDIU, in part.  As regards any claim or 
portion of a claim being denied, the Board notes that no 
effective date is being assigned; hence, there is no 
possibility of prejudice under the notice requirements of 
Dingess/Hartman.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with any matter on 
appeal.  The RO has obtained the appellant's service medical 
records and treatment records from those VA and private 
medical providers that the appellant identified as having 
pertinent records.  The appellant also has been afforded 
several VA PTSD examinations, the reports of which are of 
record.  .  Significantly, neither the appellant nor his 
attorney has requested, and the record does not otherwise 
indicate, any existing, pertinent evidence in addition to 
that identified above, that needs to be obtained.  The Board 
also finds that the record presents no basis for further 
development to create any additional evidence for 
consideration in connection with any claim on appeal.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on each of the claims on appeal.

II.  Analysis

A.  Evaluation of Service-Connected PTSD

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R.  § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection, and consideration of the appropriateness 
of "staged rating" (i.e., assignment of different ratings 
for distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126.  

Given the nature of the claims for higher ratings, the Board 
has considered the appellant's symptoms from the effective 
date of service connection (December 20, 1994) until the 
effective date of the increased rating of 70 percent (August 
22, 2000), and has also considered entitlement to a rating in 
excess of 70 percent.

The ratings for the appellant's PTSD have been assigned under 
the provisions of Diagnostic Code (DC) 9411.  However, as 
addressed in more detail below, the criteria for rating 
psychiatric disorders, to include PTSD, were revised 
effective November 7, 1996.  As there is no indication that 
the revised criteria are intended to have a retroactive 
effect, the Board has the duty to adjudicate the claim only 
under the former criteria for any period prior to the 
effective date of the new diagnostic codes, and to consider 
the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).

In this case, the RO has considered both the former and 
revised applicable criteria, and has given the appellant 
notice of the revised criteria (see the October 2005 SSOC).  
Hence, there is no due process bar to the Board also 
considering the claim in light of the former criteria (prior 
to November 7, 1996) and the revised applicable rating 
criteria (since November 7, 1996). 

In evaluating the appellant's PTSD, the Board has also 
considered the Global Assessment of Functioning (GAF) scores 
assigned, and the definition of those scores.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), the GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  There is no question 
that the GAF score and the interpretations of the score are 
important considerations in rating a psychiatric disability.  
See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, they must be considered in light of 
the actual symptoms of the veteran's disorder (which provide 
the primary basis for the rating assigned).  See 38 C.F.R. 
§ 4.126(a).  

I.  Entitlement to an Initial Rating in Excess of 50 Percent

a.  Rating Criteria in Effect Prior to November 7, 1996

Prior to November 7, 1996, the rating criteria for rating 
psychoneurotic disorders, to include PTSD, provided as 
follows:

A 50 percent rating is assignable when the ability to 
establish and maintain effective or favorable relationships 
with people is considerably impaired, or when by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.   

A 70 percent rating is assignable when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, or when the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment of the ability in the ability to obtain or 
retain employment.  

A 100 percent rating is assignable when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community, or for 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities, such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, DC 9411 (as in effect prior 
to November 7, 1996).     

The evidence of record for period from December 20,1994 to 
November 7, 1996, consists of the report of a VA PTSD 
examination conducted in July 1995, as well as lay evidence 
provided by the appellant (in his original claim for service 
connection for PTSD and in correspondence to VA) and letters 
to VA by his family members. (The Board notes, 
parenthetically, that the claims file includes a February 
1982 VA psychological examination that diagnosed "severe 
dysthymic disorder with severe anxiety" and "probable 
chronic severe PTSD" and also contains a VA inpatient 
treatment note dated in February 1987 for "mild adjustment 
reaction with anxiety;" as these remote documents are not 
reflective of the appellant's level of impairment as of the 
1994 effective date of the grant of service connection 
several years after the dates of the documents, they have not 
been considered in evaluating the appellant's PTSD). 

In a VA 21-4138 (Statement in Support of Claim) filed in 
April 1995, the appellant reported that he was unable to work 
due to his physical illnesses (peptic ulcer and intolerance 
to dust), and also reported isolation from his family.  He 
enclosed letters from his ex-wife, his son, and his daughter-
in-law reporting that the appellant was nervous, frequently 
physically ill, and socially withdrawn; the letters related 
that the appellant was unable to keep a job for any length of 
time because of absenteeism due to his physical illnesses.  
In his claims-related correspondence to VA, the appellant 
reported PTSD-related symptoms including difficulty sleeping, 
social isolation, irritability with outbursts of anger, 
exaggerated startle response, inability to concentrate, and 
auditory hallucinations at night.  

During the July 1995 VA examination, the appellant reported 
flashbacks, nightmares, decreased appetite, and sexual 
dysfunction.  The examiner commented that the appellant was 
evidently exaggerating his symptoms during psychological 
testing, but he appeared to be anxious and depressed.  The 
examiner opined that the appellant's history of vocational 
instability since his military retirement appeared to be 
primarily secondary to health problems; the examiner also 
stated that the appellant's tenuous social adaptation 
appeared to be more related to a generalized anxiety 
disorder, possibly exacerbated by military service in 
Vietnam, than specifically to his PTSD.  The examiner 
diagnosed generalized anxiety disorder and assigned a GAF of 
51.

On comparison of the above-cited manifestations of the 
appellant's PTSD to the criteria of DC 9411 as in effect 
prior to November 7, 1996, the Board finds that the 
appellant's PTSD symptoms-social isolation, flashbacks, 
nightmares, irritability with outbursts of anger, exaggerated 
startle response, inability to concentrate, and auditory 
hallucinations at night-more closely approximated the 
criteria for the current 50 percent rating.  The appellant's 
ability to maintain effective or favorable relationships with 
people was demonstrably "considerably" impaired, but the 
evidence does not show that such ability was "severely" 
impaired.  Similarly, the appellant's psychoneurotic symptoms 
demonstrably caused "considerable" industrial impairment, 
but the evidence does not show that the psychoneurotic 
symptoms caused "severe" impairment of the ability in the 
ability to obtain or retain employment (the medical evidence 
and lay evidence consistently show that the appellant's 
inability to obtain or maintain work was due as much to his 
physical illnesses as to his service-connected PTSD).  The 
Board notes that these findings are consistent with the GAF 
score of 51 assigned by the VA examiner (indicative of 
"moderate" impairment).  While the GAF is not the sole 
basis for assigning a disability rating, it provides a 
clinical indicator of the patient's functional ability, and 
in this case the GAF is completely consistent with the 
symptoms and the schedular rating of 50 percent.  
 
Based on the analysis above, the Board finds that the 
appellant is not entitled to an initial rating higher than 50 
percent under the rating criteria in effect prior to November 
7, 1996.  In reaching this conclusion, the Board has 
carefully considered the argument of the appellant's attorney 
that the appellant is entitled to a 100 percent evaluation 
under the old rating criteria effective December 1994, the 
date of his claim (see Argument in Support of Appeal dated in 
May 2006).  However, the Board finds that the medical 
references cited by the appellant's attorney generally 
indicate a less-than-total disability; also, while indeed the 
evidence shows that the appellant was totally unable to 
sustain work during the period, the best contemporary medical 
evidence (the 1995 VA medical examination) indicates that the 
appellant's current unemployability was due to health 
problems rather than psychiatric problems.  

Accordingly, the Board finds that, for the period prior to 
November 7, 1996 (from the 1994 effective date of the grant 
of service connection through November 6, 1996, the 
appellant's psychiatric symptoms more closely approximated 
the criteria for the 50 percent rating.   

b.  Rating Criteria in Effect Since November 7, 1996

Under the General Rating Formula that became effective on 
November 7, 1996, psychiatric disorders other than eating 
disorders, to include PTSD, are rated as follows:

A 50 percent rating is assignable for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assignable for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assignable for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The evidence on file relating to the period between November 
7, 1996 (the effective date for the new rating criteria) and 
August 22, 2000 (the effective date for the appellant's 
current 70 percent rating) consists of one letter to VA from 
Dr. E.W.H., the appellant's civilian psychiatrist, dated 
December 8, 1998.  Per that letter, the appellant currently 
complained of nightmares two or three times per week, 
resultant panic and inability to sleep, daily intrusive 
thoughts about Vietnam, exaggerated startle response, 
hypervigilance, and auditory hallucinations.  The appellant 
also reported a 25-year history of suicide ideation.  Dr. 
E.W.H. stated that the appellant had not worked since 1985, 
and that he was unable to sustain any social or work 
relations due to his disorders.  Dr. E.W.H. diagnosed chronic 
severe PTSD with secondary major depression.  Dr. E.W.H. also 
stated that he considered the appellant to be permanently and 
totally disabled.

Comparing the appellant's symptoms, as reported by Dr. E.W.H. 
on December 8, 1998, to the criteria of the General Rating 
Formula, the Board finds that, affording the veteran the 
benefit of the doubt, these symptoms-nightmares two or three 
times per week, resultant panic and inability to sleep, daily 
intrusive thoughts about Vietnam, exaggerated startle 
response, hypervigilance, auditory hallucinations, and 
suicide ideation-are indicative of the criteria for the 70 
percent rating.  The Board particularly notes that Dr. E.W.H. 
noted "suicide ideation" and "panic," both of which are 
among the specific symptoms associated with the 70 percent 
rating.  Also, Dr. E.W.H. stated that the appellant "is 
unable to sustain any social or work relations due to his 
disorders" (emphasis added) which closely approximates the 
schedular criteria for a 70 percent rating (occupational and 
social impairment with deficiencies in most areas, and 
inability to establish and maintain effective relationships).  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  Dr. E.W.H. cited specific rationale for 
his opinion, and that opinion is not controverted by any 
other contemporary medical evidence.  Accordingly, the Board 
accepts Dr. E.W.H.'s letter as probative toward showing that 
the schedular criteria for the higher rating (70 percent) 
were met as of December 8, 1998.  However, Dr. E.W.H.'s 
letter does not document that any of the criteria for a 100 
percent rating were then met-gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior; persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, or memory loss for names of close relatives, own 
occupation, or own name.  Accordingly, the Board finds that 
Dr. E.W.H.'s letter constitutes evidence suggesting that the 
criteria for a 70 percent were met as of that date.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.

In light of the foregoing, with resolution of all reasonable 
doubt in the appellant's favor and consistent with the 
concept of staged ratings pursuant to Fenderson, the Board 
finds that the criteria for a 70 percent rating for PTSD, 
from December 8, 1998, are met. 

2.  Entitlement to a Rating in Excess of 70 Percent

The Board's analysis above has found that the appellant is 
entitled to a rating of 70 percent from December 8, 1998.  
The Board has considered whether the evidence since December 
8, 1998 supports a rating in excess of 70 percent, but the 
Board finds that the evidence does not support the higher 
(100 percent) rating.

The evidence added to the file since December 1998 includes 
three additional letters from Dr. E.W.H. to VA, dated in 
August 2000, December 2000, and December 2002.  All three 
letters describes continued symptoms of nightmares, panic 
attacks, exaggerated startle response, paranoia, and memory 
loss.  The appellant is described as living in constant fear, 
afraid to socialize, and so poor of memory that he would get 
lost driving.  In all three letters, Dr. E.W.H. assigned a 
current GAF of 30.  

VAMC treatment notes include a June 2002 referral to the 
mental health clinic, via the emergency room, due to current 
depressive symptoms (tearful spells, depressed mood, 
flashbacks, and nightmares) as well as suicidal thoughts; the 
clinician noted moderate-to-severe symptoms and assigned a 
current GAF of 50.  In a follow-up mental health clinic note 
in November 2002, the clinician noted that the appellant was 
anxious, depressed, and disheveled, but not psychotic or 
suicidal/homicidal; he was also noted to be oriented and 
cognitively intact.
  
The appellant had a VA PTSD examination in November 2002 
during which he complained of flashbacks, nightmares (three 
of four times per week), sleep disturbance, hypervigilance, 
exaggerated startle response, social isolation, and 
agoraphobia.  On examination, the appellant was not 
homicidal, suicidal, or delusional, and his memory was good 
although his insight and judgment appeared to be marginal; 
the examiner also noted that the appellant was apparently 
close to his children and able to spend time with friends and 
relatives.  The examiner assigned a current GAF of 50.

The appellant had another VA PTSD examination in July 2003, 
during which he reported essentially the same symptoms, 
especially at night, although nightmares were noted to occur 
only once per week.  The examiner noted that the appellant 
had no impairment of thought processes or communications and 
was not delusional, homicidal, or suicidal.  The examiner 
also noted that the appellant apparently continued to have 
friends but pursued solitary recreational and leisure 
activities.  The examiner stated that the symptoms had 
interfered with the appellant's work, social activities, and 
interpersonal relationships and caused significant distress.  
The examiner assigned a current GAF of 45.   

The evidence also includes clinical notes from the 
Fayetteville VA Medical Center (VAMC), dated from August 2003 
to August 2004, which reflect the appellant's report that his 
nightmares were actually decreasing with medication.

On comparing the appellant's symptoms (nightmares, 
flashbacks, panic attacks, exaggerated startle response, 
paranoia, agoraphobia, memory loss, suicide ideation, and 
sleep disorder) to the criteria of the General Rating 
Formula, the Board finds that the criteria for a rating of 
100 percent are not met.  The 100 percent rating requires 
total occupational and social impairment.  While the evidence 
shows total occupational impairment, there is no evidence 
whatsoever of "total social impairment," and in fact the 
most recent evidence (VA examinations and VA clinical notes) 
indicate that the appellant had reasonably successful social 
relationships with family and friends.  Further, the rating 
criteria list a number of representative symptoms (gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living, 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name) and there is 
absolutely no evidence that the appellant has experienced any 
of those symptoms, or symptoms equivalent in severity.  The 
Board notes in fact that the most recent VA PTSD examination 
in September 2003 noted that the appellant had no impairment 
of thought processes or communications, that he was not 
delusional, homicidal, or suicidal, and that he appellant 
apparently continued to have friends.      

The Board also points out that none of the GAF scores 
assigned after December 8, 1998, provide any basis for 
assignment of the maximum schedular rating for PTSD.  As 
noted above, a GAF score must be considered in light of the 
actual symptoms of the veteran's disorder, which provide the 
primary basis for the rating assigned.  See 38 C.F.R. 
§ 4.126(a).  

The appellant's GAF scores during the period ranged from a 
low of 30 (assigned by Dr. E.W.H. in August 2000, December 
2000, and December 2002) to a high of 50 (assigned by a VA 
clinician in June 2002 and by a VA medical examiner in 
November 2002) to the most current GAF of 45 (assigned by a 
VA medical examiner in July 2003).  Pursuant to the DSM-IV, 
GAF scores between 41 and 50 are reflective of serious 
symptoms or any serious impairment in social, occupational, 
or school functioning, and the Board notes that the 
appellant's most recent GAF is in this range.  GAF scores 
between 31 and 40 are reflective of some impairment in 
reality testing or communication, or major impairment in 
several areas such as work or school, family relations, 
judgment, thinking, or mood, and the Board notes that the 
appellant's lowest GAF of 30 (assigned by Dr. E.W.H.) is just 
below this range.  GAF scores between 21 and 31 are 
reflective of behavior influenced by delusions or 
hallucinations or by serious impairment in communications or 
judgment or inability to function in almost all areas, but 
still do not approach the schedular criteria for a rating of 
100 percent.  In short, even the lowest GAF of 30, in and of 
itself, is not reflective of the level of impairment 
contemplated in the criteria for the 100 percent rating.  

For all the foregoing reasons, the Board finds the claim for 
a rating for PTSD in excess of 70 percent must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App.49, 53-56 
(1990).  

B.	Entitlement to an Effective Date Earlier than August 22, 
2000, 
for Award of a TDIU

The RO granted the appellant a TDIU, effective August 22, 
2000.  He contends, through his attorney, that the TDIU 
should be granted from December 22, 1994, the effective date 
of the grant of service connection for PTSD.

Generally, the effective date of an evaluation and award for 
compensation based on a claim for increase shall be the date 
of receipt of the claim, or the date that the entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  If, however, it is factually ascertainable that an 
increase in disability had occurred within the one year prior 
to receipt of the claim, the veteran may have the earlier 
effective date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

The claim for a TDIU is, in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  A 
TDIU claim is an alternative way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 
116, 118 (1994).

When the service-connected disability rating is less than 100 
percent, assignment of a TDIU requires inability to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, and that, if there are two or more 
disabilities, at least one is ratable at 40 percent or more 
and there is sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

In this case, the Board notes that the appellant previously 
did not have a single service-connected disability ratable at 
60 percent or more until August 22, 2000 (PTSD was rated at 
50 percent until that date, at which point the rating changed 
to 70 percent), and did not have two or more service-
connected disabilities with combined rating of 70 percent or 
more until August 22, 2000 (the appellant had a 60 percent 
combined rating as of December 20, 1994, which changed to an 
80 percent combined rating on August 22, 2000).  Accordingly, 
he did not previously meet the threshold percentage 
requirement for award of a TDIU until August 22, 2000, as a 
matter of law.  38 C.F.R. § 3.400(o).

However, as noted above, the Board has found that a higher 
rating of 70 percent for PTSD is warranted from December 8, 
1998, so the appellant now meets the percentage threshold of 
38 C.F.R. § 4.16(a) as of that date.  Further, the Board 
finds that the above-cited letter by Dr. E.W.H,. dated 
December 8, 1998, constitutes medical evidence that the 
appellant's unemployability was due to his psychiatric 
disorder.  Given such evidence (and, in the absence of any 
directly contradictory evidence), the Board finds that, with 
resolution of all reasonable doubt in the appellant's favor, 
this provides a sufficient basis for an earlier effective 
date of December 8, 1998, for the award of a TDIU.




ORDER

An initial rating in excess of 50 percent for PTSD, for the 
period prior to December 8, 1998, is denied.

A rating of 70 percent for PTSD, from December 8, 1998, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

A rating in excess of 70 percent for PTSD is denied. 

An effective date of December 8, 1998, for award of a TDIU is 
granted, subject to the law and regulations governing the 
payment of monetary benefits. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


